Citation Nr: 0329176	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-10 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in P


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for warts on both feet.

3.  Entitlement to service connection for second-degree 
separation of the acromioclavicular joint of the right 
shoulder.  

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for fracture of the 
left big toe with soft tissue injury of the left foot.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran served on active military duty from August 1967 
to June 1970 and from April 1972 to October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Portland, Oregon, in which the RO denied the veteran's claims 
of entitlement to service connection for PTSD, warts on both 
feet, a right shoulder disorder, bilateral hearing loss, and 
fracture of the left great toe with soft tissue injury the 
left foot.  


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)).  The 
statute also revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."  The Federal Circuit 
further held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid 
because, in providing only 30 days for an appellant to 
respond to a notice from the Board that information or 
evidence is needed from the appellant, it violated the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  

Furthermore, in a decision promulgated in September 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007 (Fed. Cir. Sept. 22, 2003), the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.A. § 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled American Veterans, 
supra at 1348 (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA notice 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the RO has considered whether any additional 
notification or development action was required under the 
VCAA with regard to the veteran's claims for service 
connection for PTSD, warts on both feet, a shoulder disorder, 
bilateral hearing loss, and residuals of a left foot injury, 
and so informed the veteran in letters dated in April and 
July 2001.  The letters informed the veteran of what evidence 
is necessary to establish entitlement, what VA has already 
done to help with the claim, what information or evidence VA 
will obtain, what information or evidence VA still needs, and 
what the veteran can do to help with his claim.  The letter 
also requested that he submit any additional information or 
evidence within 60 days of the date of the letter.  As noted 
above, the Federal Circuit has held that the 30-day period 
[e.g., any period less than one year] provided to respond to 
a VCAA notice is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, the issues 
at hand are remanded for the RO to inform the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

Moreover, the veteran claims that he has PTSD related to his 
Vietnam service.  Eligibility for service connection for PTSD 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  In this case, the 
RO has attempted to verify the alleged stressors reported by 
the veteran.  The Board is of the opinion that further 
assistance is required with respect to the verification of 
the veteran's reported stressors, and this case is also 
remanded for that purpose.  See 38 U.S.C.A. § 5103A (West 
2002).  

The veteran has reported a variety of combat- related 
stressors including the following:

1) Having the first vehicle blown-up after he had 
completed a mine-sweep of a road;

2) He had to recover bodies which had been in the water 
for a week;

3) He was ambushed when he got out of his vehicle, and 
his right foot got stuck in the mud;

4) He landed on a raft on the side of the river, and 
then it was blown-up;

5) He watched three friends die from electrocution when 
a crane boom hit a 200,000-volt power line in Chu Li;

6) He attended funerals of buddies who had been killed; 
and

7) He experienced rocket and mortar attacks at base 
camp and in Chu Li.

The record indicates that the veteran was in the Republic of 
Vietnam (RVN) from July 14, 1969, to June 13, 1970.  He was 
attached to Company E, 26th Engineer Battalion, Americal 
Division, in Vietnam.  He was awarded the Vietnam Campaign 
Medal, Vietnam Service Medal, and Republic of Vietnam 
Gallantry Cross Unit Citation with Palm.  He participated in 
the RVN Summer-Fall 1969, RVN Winter-Spring 1970, and 
Sanctuary Counteroffensive campaigns.

With respect to his service in Vietnam, the veteran reported 
that his major duties assigned were transportation, building 
and guarding bridges, sweeping for mines and booby traps, 
setting up night ambushes and patrols, and running re-supply 
convoys.  He had been stationed in the Vietnam I Corps area 
(Fat City, LZ Bayonette, Hawk Hill, Phu Bi, Chu Li, and Cam 
Rhan Bay).

He reported that a fellow soldier, JF, was with him in 
Europe, then transferred to the 1st Infantry and then went to 
Vietnam with him.  The RO has not attempted to obtain a buddy 
statement from JF, who might possibly verify one or more of 
the veteran's reported stressors.  38 U.S.C.A. § 5103A(a)(2).

Although the RO has requested information from the National 
Personnel Records Center (NPRC) and the United States Armed 
Services Center for the Research of Unit Records (USASCRUR) 
to verify the veteran's alleged stressors, the Board finds 
that, based upon the responses, further clarification is 
needed.  The USASCRUR responded that the information received 
was insufficient for the purpose of conducting meaningful 
research on the veteran's behalf.  Further, it was suggested 
that Morning Reports be ordered from NPRC.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran should be contacted an 
invited to submit any additional evidence 
he may have in support of his claims.  

2.  The RO should furnish the veteran a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Paralyzed Veterans of 
America, supra, as it applies to each 
issue, and with consideration of any 
other pertinent judicial or legislative 
guidance which may be forthcoming.

3.  The veteran should be requested to 
provide a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  In 
this regard, he should be asked to 
provide to the best of his ability any 
additional information, including 
detailed descriptions of stressful 
events, including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful events, including their names, 
ranks, and units of assignment, the 
veteran's unit of assignment at the time 
of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this type of 
information is essential to search for 
verifying information.

4.  The RO should again contact the NPRC 
and request copies of morning reports for 
Co E, 26th Engr Bn, America1 Div, 
USARPAC, from July 1969 to June 1970, the 
veteran's dates of Vietnam service.  

5.  The RO should again contact the 
USASCRUR and provide them with specific 
data for verifying the alleged stressors, 
providing that such specificity is 
received from the veteran.  However, 
notwithstanding receipt of additional 
information from the veteran, the RO 
should request from USASCRUR the unit 
histories, casualty lists, and activity 
reports for Co E, 26th Engr Bn, America1 
Div, USARPAC for the period from July 
1969 to June 1970.

6.  The RO should also attempt to elicit 
a buddy statement from JF, who the 
veteran reported was in Vietnam with him.

7.  Following the above, the RO should 
make a determination as to whether there 
is credible supporting evidence that the 
claimed stressor(s) actually occurred.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  Consideration must 
be given to the holding in Gaines v. 
West, 11 Vet. App. 353 (1998) 
(determination of whether veteran engaged 
in combat with enemy is particularly 
significant in PTSD cases).

8.  Thereafter, if, and only if, one or 
more alleged stressors are verified, the 
RO should afford the veteran a VA special 
psychiatric examination for the purpose 
of ascertaining whether PTSD or any other 
psychiatric disorder found present is/are 
related to service.

a.  Prior to the examination, the RO 
must specify for the examiner the 
stressor or stressors that it has 
determined are established by the 
record, and the examiner must be 
instructed that only those events may 
be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor(s) in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include 
a detailed account of all pathology 
found to be present.  Any further 
indicated special studies, including 
psychological studies, should be 
accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify (1) whether each alleged 
stressor found by the RO to be 
established by the evidence of record 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and one or 
more of the in-service stressors 
found to be established by the record 
by the RO and found to be sufficient 
to produce PTSD by the examiner.  Any 
opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

d.  The claims file, to include this 
remand, the stressor list compiled by 
the RO, and any information provided 
by USASCRUR must be provided to the 
examiner for review in conjunction 
with the examination.  The examiner 
must annotate the examination report 
to indicatewhether file review was 
accomplished.

9.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-
5103A, 5106-7 (West 2002)) is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied, including VA re-
examination if warranted.

10.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the July 
2002 statement of the case (SOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


